356 S.W.3d 885 (2012)
In the Interest of: D.M.S., Jr.
Juvenile Officer and T.J. and Missouri Children's Division, Respondents,
v.
D.S. (Natural Mother), Appellant.
No. WD 73855.
Missouri Court of Appeals, Western District.
January 17, 2012.
Jill Whitehead Creed, Moberly, MO, for Respondent Juvenile Officer.
Susan C. Burger, Jonesboro, IL, for Respondent T.J.
David Hasegawa, Jefferson City, MO, for Respondent Missouri Children's Division.
Deborah K. Riekhof, Glasgow, MO, Guardian ad litem.
Amy D. Markel, Columbia, MO, for Appellant.
Before Division II: MARK D. PFEIFFER, Presiding Judge, and VICTOR C. HOWARD and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
D.S., an inmate in the Vandalia Correctional Facility and natural mother of two-year-old D.M.S., Jr., appeals the Circuit Court of Howard County's Order denying her Motion for Immediate Visitation with D.M.S., Jr. Finding no error, we affirm in this per curiam order and have provided the "parties a legal memorandum explaining our ruling. Rule 84.16(b).[1]
NOTES
[1]  The Guardian ad Litem's motion to dismiss the appeal of D.S. is denied.